DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 20, 28, 31, 34-35, 37, 39-40, and 42 are directed to an allowable method of biocatalysis. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 33 and 41 are directed to the allowable method above, previously withdrawn from consideration as a result of a species election requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The application has been amended as follows:
In claim 39 (line 1-2), “pterin-4a-carbinolamine” has been replaced with “pterin-4a-carbinolamine dehydratase”.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The art does teach a method of biocatalysis comprises a pterin-dependent enzymatic pathway, a tetrahydrobiopterin source, and amino acid monooxygenases. However, the art does not teach the method of biocatalysis wherein the amino acid mono-oxygenase is encoded by a nucleotide sequence comprises SEQ ID NO: 14 or SEQ ID NO: 15 as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/LYNN Y FAN/Primary Examiner, Art Unit 1651